internal_revenue_service department of the treasury index no washington dc person to contact donna m crisalli id no 50-18843r telephone number refer reply to cc ita - cor-129097-01 date date number info release date dear this responds to your letter of date you requested general information on whether expenses for the diagnosis and treatment of obesity by a physician under generally accepted medical guidelines qualify as expenses for medical_care under the internal_revenue_code sec_213 allows as a deduction the expenses paid during the taxable_year for medical_care of the taxpayer spouse or dependent under sec_213 an expense is for medical_care if its primary purpose is the diagnosis cure mitigation treatment or prevention of disease the income_tax regulations state that the deduction for medical_care expenses will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness an expense that is merely beneficial to the general health of an individual is not an expense for medical_care sec_1_213-1 a taxpayer who claims that an expense of a peculiarly personal nature is primarily for medical_care must establish that fact among the objective factors that indicate that an otherwise personal_expense is for medical_care are the taxpayer’s motive or purpose recommendation by a physician linkage between the treatment and the illness treatment effectiveness and proximity in time to the onset or recurrence of a disease 12_tc_409 there is no strict requirement that a medical treatment must be provided by a physician see eg revrul_70_170 1970_1_cb_51 however as in havey a diagnosis by a physician is sometimes necessary to substantiate that the taxpayer is suffering from a disease or that an expense for something peculiarly personal eg a hot tub a treadmill or a trip to florida is treatment for a disease see also revrul_55_261 1955_1_cb_307 questions and in accordance with these principles revrul_79_151 1979_1_cb_116 holds that if participation in a weight loss program is to improve the participant’s appearance general health or sense of well-being the expenses of the program are not for medical cor-129097-01 care and are not deductible however the expenses of a weight-loss program that is intended to treat a specific disease such as heart disease or high blood pressure are for medical_care and are deductible we are aware that there is considerable scientific and regulatory authority that obesity is in and of itself a disease e g national heart lung and blood institute clinical guidelines on the identification evaluation and treatment of overweight and obesity in adults page vii world health organization press release date national academy of sciences institute of medicine weighing the options criteria for evaluating weight-management programs national academy press page food and drug administration final_regulation on statements made for dietary supplements fed reg date social_security administration ruling on the evaluation of disability claims involving obesity fed reg date if obesity is a disease then expenses for the diagnosis and treatment of obesity may qualify as expenses for medical_care there are however certain limitations on the medical_expense_deduction that may apply to expenses for treating obesity expenses for medicines and drugs to assist in weight loss can be for medical_care only if the medicine or drug is a prescribed_drug or insulin a prescribed_drug is a drug or biological that requires a prescription of a physician for use by an individual sec_213 and d additionally while many obese individuals may follow special diets as part of their treatment the cost of food is not an expense for medical_care to the extent the food is a substitute for the food that an individual would normally consume to meet nutritional requirements if a special diet is directed as treatment for a disease only the excess cost of the special diet over the cost of a regular diet could be an expense for medical_care revrul_55_261 1955_1_cb_307 question 46_tc_672 i hope that this general information is helpful if you have any questions or require additional information please contact donna m crisalli at sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
